Case 1:21-cv-10669-MLW Document 1-1 Filed 04/22/21 Page 1 of 15




              EXHIBIT 1
Case 1:21-cv-10669-MLW Document 1-1 Filed 04/22/21 Page 2 of 15
Case 1:21-cv-10669-MLW Document 1-1 Filed 04/22/21 Page 3 of 15
                        Case 1:21-cv-10669-MLW Document 1-1 Filed 04/22/21 Page 4 of 15
Trademark Electronic Search System (TESS)                                                                       4/22/21, 9:44 AM



              United States Patent and Trademark Office

              Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Thu Apr 22 03:47:23 EDT 2021




  Logout    Please logout when you are done to release system resources allocated for you.

  Start                                 Jump
           List At:              OR              to record:            Record 2 out of 2


                                                           ( Use the "Back" button of the Internet Browser to return
to TESS)




Word Mark               OCEAN SPRAY WAVE
Goods and               IC 032. US 045 046 048. G & S: fruit juice and fruit juice drinks. FIRST USE: 20131212. FIRST USE IN
Services                COMMERCE: 20131212
Standard
Characters
Claimed
Mark Drawing
                        (4) STANDARD CHARACTER MARK
Code
Serial Number           85883886
Filing Date             March 22, 2013
Current Basis           1A
Original Filing
                        1B
Basis
Published for
                        January 28, 2014
Opposition
Registration
                        4641901
Number
Registration Date       November 18, 2014
Owner                   (REGISTRANT) Ocean Spray Cranberries, Inc. CORPORATION DELAWARE One Ocean Spray Drive
                        Legal Department Lakeville-Middleboro MASSACHUSETTS 02349
Attorney of
                        Julia Anne Matheson
Record
Prior
                        1963144;2093144;2150919
Registrations
Type of Mark            TRADEMARK

https://tmsearch.uspto.gov/bin/showfield?f=doc&state=4803:2mt0vw.2.2                                                 Page 1 of 2
                        Case 1:21-cv-10669-MLW Document 1-1 Filed 04/22/21 Page 5 of 15
Trademark Electronic Search System (TESS)                                                                     4/22/21, 9:44 AM



Register                PRINCIPAL
Live/Dead
                        LIVE
Indicator




                                            |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




https://tmsearch.uspto.gov/bin/showfield?f=doc&state=4803:2mt0vw.2.2                                               Page 2 of 2
Case 1:21-cv-10669-MLW Document 1-1 Filed 04/22/21 Page 6 of 15




              EXHIBIT 2
        Case 1:21-cv-10669-MLW Document 1-1 Filed 04/22/21 Page 7 of 15


                                                                                      San Francisco & New York

                                                                                   Andrew Levine, Esq.
                                                                                                    Partner
                                                                                     levine@braunhagey.com
                                          April 9, 2021

VIA EMAIL AND U.S. MAIL

Tom Hayes
President and CEO
Joseph L. Harrington
General Counsel
Ocean Spray Cranberries, Inc.
1 Ocean Spray Drive
Lakeville, MA 02349
Email: thayes@oceanspray.com
       jharrington@oceanspray.com


       Re:     Notice of Infringement of NEW WAVE® Trademark and Trade Dress
               Demand for Assurances and Preservation of Records

Dear Messrs. Hayes and Harrington:

        We are litigation counsel to Wave Soda LLC (“Wave”), makers of NEW WAVE® Soda
(“Wave Soda”) and owner of the registered trademark NEW WAVE®. We write regarding
Ocean Spray Cranberries Inc.’s (“Ocean Spray’s”) infringement of Wave’s trademark and trade
dress rights through a new line of soda products called “Ocean Spray Wave” (the “Infringing
Products”). We request that Ocean Spray immediately modify Ocean Spray Wave’s branding
and trade dress to stop its infringement.

       It is clear that Ocean Spray knows a good opportunity when it sees one. For example, it
was a brilliant piece of marketing to ride the wave of the Ocean Spray Guy’s “dreamy” and viral
TikTok video. But Ocean Spray cannot do the same with Wave Soda. As you know, Wave
created a new, better-for-you soda product that has attracted a growing number of consumers
looking for healthier soda options. This new market segment is big and exciting. There is room
for new products and Wave has no objection if Ocean Spray wants to compete fairly for
consumers. But unlike the Ocean Spray Guy, Wave has a federally protected, trademarked
product and distinctive trade dress associated with its Wave Soda brand. It has no interest in
permitting Ocean Spray to freeride off its trademark, trade dress and growing popularity with
consumers by sowing confusion.

       Wave is a rapidly-growing beverage company based in San Marcos, California. The
company was founded in 2016 by Nat Noone, a beverage industry veteran and self-described
soda fanatic who wanted to offer consumers a healthier, tastier alternative to sugary drinks and
bland seltzers. Wave’s growing team shares Nat’s passion for beverages and an active

                                                                  San Francisco                         New York
                                               351 California Street, 10th Floor       7 Times Square, 27th Floor
                                                       San Francisco, CA 94104          New York, NY 10036-6524
                                                    Tel. & Fax: (415) 599-0210         Tel. & Fax: (646) 829-9403
        Case 1:21-cv-10669-MLW Document 1-1 Filed 04/22/21 Page 8 of 15

April 9, 2021
Page 2


lifestyle—the Wave Soda surfboard and VW van are not just for show. Wave also donates a
portion of its sales to help not-for-profit organizations such as the Breast Cancer Foundation
through its monthly non-profit donation program.




        Together, this group, many of whom have worked closely together for years in the
beverage industry, pioneered an entirely new product category by launching Wave Soda, which
combines simple ingredients – sparkling water, fruit juice, and a small amount of caffeine – into
a soda alternative that is healthier and tastier than traditional sugary sodas and sparkling waters.
Consumers have responded, making Wave Soda one of the fastest-growing beverage brands in
the United States, with millions of dollars in annual sales in thousands of stores across the
country. Wave Soda has since been heralded as a brand on the rise by the news media and
industry press, including being named one of the “Best Healthy Sodas” by Shape Magazine and
winning Beverage Digest’s “Best Packaging and Label Design” award in 2020. Wave is poised
to continue growing as one of the hottest and most successful beverage start-ups in the country.
To help with this growth, Wave Soda has financial backing from some of the largest players in
the beverage industry, including AB InBev’s ZX Ventures.

       Wave is the owner of the federally-registered trademark NEW WAVE® in International
Class 32 (U.S. Reg. No. 5571632) and related trademark and trade dress rights. Its distinctive
trademark and trade dress appear as follows:




       Wave has invested considerable time, money, and effort to develop, market, advertise,
and grow its brand and consumer goodwill. The Wave Soda mark and brand has received tens of
millions of dollars in advertising exposure and is prominently featured in nationwide advertising
        Case 1:21-cv-10669-MLW Document 1-1 Filed 04/22/21 Page 9 of 15

April 9, 2021
Page 3


campaigns, including on Facebook, Instagram, Twitter, and other social media. As a result of its
success in these efforts, Wave Soda is an exceptionally popular national brand with highly
distinctive trademarks and trade dress.

        It has come to Wave’s attention that Ocean Spray has recently launched for sale and
begun marketing a nearly identical line of sparkling beverage products called “Ocean Spray
Wave” (the “Infringing Products”). The Infringing Products have no relationship to Ocean
Spray’s defunct line of sugary fruit juices called “Wave,” which were discontinued at least as
early as 2017. Instead, like Wave Soda, the Infringing Products are marketed as a healthier
alternative to sugary sodas and are made by mixing sparkling water, fruit juice, and small
amounts of caffeine. Troublingly, the Infringing Products also feature branding and trade dress
that are confusingly similar to the NEW WAVE® Soda trademark and trade dress:

                            Wave Soda’s            Ocean Spray
                            Distinctive           Wave’s Infringing
                             Products                Products




        The Infringing Products have only just launched in Sam’s Club locations and the
Walmart.com website but are already producing confusion in the marketplace. Wave already has
been contacted by consumers, distributors and members of the press to inquire about the
Infringing Products. A distributor based in Virginia expressed the view that Ocean Spray is
“ripping off” Wave Soda. Industry press have also noted that the “new line’s identity would
       Case 1:21-cv-10669-MLW Document 1-1 Filed 04/22/21 Page 10 of 15

April 9, 2021
Page 4


seem to overlap a bit with lightly sweetened and caffeinated sparkling entry called Wave Soda
launched by bev vet Nat Noone.” Beverage Business Insights, Vol. 18 No. 41, March 4, 2021.

        Beyond this remarkable visual similarity between NEW WAVE® Soda and the
Infringing Products, Ocean Spray’s marketing pitch for the Infringing Products is virtually
identical to the marketing of Wave Soda as a new product category offering. By way of
example, the Wave Soda website states:
                What started as a local fruit stand is now an all-natural, healthy
                soda brand that’s sold and distributed across the country. Founder
                and CEO, Nat Noone, saw a need in the beverage industry for a
                guilt-free carbonated drink, with the added benefit of caffeine, so
                Wave Soda came to be.
       Similarly, Ocean Spray’s inaugural press release announcing the Infringing Products
sought to position Ocean Spray Wave in the exact same market niche that Wave Soda pioneered,
a new product category that “bridges the gap” between soda and healthier carbonated drinks:
                Ocean Spray Wave bridges the gap for consumers who want a
                lightly caffeinated option – with the convenience and flavor of
                soda – but without the added sugars.
        The similarities between the Infringing Products and Wave Soda is not random. Rather, it
appears that Ocean Spray observed Wave Soda’s success and then decided to launch the
Infringing Products into the exact same space using confusingly similar trademarks, trade dress,
and marketing themes.

        There is little question that the launch of the Infringing Products has already caused
consumer confusion, which only will increase if the Infringing Products are launched more
broadly at retail stores beyond Walmart and Sam’s Club. Given the strength of Wave Soda’s
NEW WAVE® trademark and trade dress; the similarity of the Infringing Products, their mark
and trade dress to Wave Soda’s trademark and trade dress; the proximity of the product’s
marketing and retail channels; and their direct competition for consumers, we are confident that a
court will find a strong likelihood of confusion under the factors set forth in AMF, Inc. v.
Sleekcraft Boats, 599 F.2d 341, 348-349 (9th Cir. 1979). Moreover, while Wave has not yet had
the benefit of discovery, internal Ocean Spray documents are likely to reveal that Ocean Spray
was aware of Wave’s pioneering product and decided to copy its formula, trademark, trade dress,
and marketing strategy. Such willful infringement will give rise to liability for treble damages
and attorneys’ fees, as well as an injunction against further infringement. See, e.g., 15 U.S.C. §
1117(a); 15 U.S.C. § 1116(a); Cal. Bus. & Prof. Code § 17200, et seq. And while it is
inconceivable that Ocean Spray was unaware of Wave Soda when it launched the infringing
products, Wave will be entitled to obtain disgorgement of Ocean Spray’s profits on the
Infringing Products without needing to prove willfulness. See Romag Fasteners, Inc v. Fossil,
Inc., 590 U.S. ___, 140 S. Ct. 1492 (2020).

        While Wave would prefer to reach an amicable resolution to this dispute, it cannot
tolerate willful infringement of its trademark and trade dress and the swamping of its brand
       Case 1:21-cv-10669-MLW Document 1-1 Filed 04/22/21 Page 11 of 15

April 9, 2021
Page 5


identity; nor will it sit back and wait as Ocean Spray seeks to expand into new retail outlets and
launch more Infringing Products. Thus, there is a limited opportunity open to the parties to
discuss a path forward that does not include a court order barring Ocean Spray from continuing
to market and sell the Infringing Products altogether.

        Please let us know by no later than Tuesday, April 20, 2021, whether Ocean Spray will
agree to modify its packaging for the Infringing Products to remove the prominent “WAVE”
mark from its packaging and marketing materials. Our client would be willing to consider a sell-
through of a portion of Ocean Spray’s existing inventory at Walmart and Sam’s Club as part of a
negotiated resolution, but cannot permit Ocean Spray to produce any more Infringing Product or
expand those productions into new retail channels. Unless the parties can reach a mutually
satisfactory resolution, Wave intends to file suit to remedy Ocean Spray’s infringement in the
United States District Court for the Southern District of California.

        Meanwhile, please confirm that Ocean Spray and its affiliates will promptly institute a
document preservation and litigation hold on all documents, things, and electronically stored
information related to the Infringing Products, Wave Soda, the NEW WAVE® trademark, Wave
and its products or this dispute, including but not limited to communications and other
information on email accounts, cell phones, chat applications, cloud storage devices and other
repositories.

                                      Sincerely,




                                      Andrew Levine
Case 1:21-cv-10669-MLW Document 1-1 Filed 04/22/21 Page 12 of 15




              EXHIBIT 3
       Case 1:21-cv-10669-MLW Document 1-1 Filed 04/22/21 Page 13 of 15




                                     Julia Anne Matheson
                                  Potomac Law Group, PLLC
                           1300 Pennsylvania Avenue, NW, Suite 700
                                   Washington, D.C. 20004
                                  Telephone: (202) 251-6920
                                 jmatheson@potomaclaw.com

   CONFIDENTIAL AND PRIVILEGED ATTORNEY-CLIENT COMMUNICATION

                                         April 20, 2021

Andrew Levine, Esq.                                                        VIA EMAIL
Buran Hagey & Borden LLP
351 California Street
10th Floor
San Francisco, CA 94104

               Demand Letter re OCEAN SPRAY WAVE Mark

Dear Mr. Levine,

         We are outside trademark counsel to Ocean Spray Cranberries, Inc. Your April 9, 2021
letter to Ocean Spray was referred to us for response. Please direct all future correspondence on
this matter to our attention.

        As the owner of multiple valuable trademarks, Ocean Spray understands the necessity of
actively policing a trademark portfolio. However, after carefully considering the allegations in
your letter, we must respectfully disagree with your assertions of trademark and trade dress
infringement and decline to advise our client to accede to your demands.

   1. WAVE

    As you know, your client does not own a trademark registration for the word WAVE. In
fact, your client was unable to register this mark (c.f. abandoned application Serial No.
88092312) because of a longstanding prior registration for WAVE, Reg. No. 3954769, for
“beverages, namely, flavored water” owned by Hatsman Holding LLC, the owner of a number of
WAVE registrations. As I am sure you are also aware, that mark is in use. And, indeed, the
registrant recently filed its required declaration of use and enclosed this specimen:
      Case 1:21-cv-10669-MLW Document 1-1 Filed 04/22/21 Page 14 of 15

Andrew Levine, Esq
April 20, 2021
Page 2 of 3




              As such, we are puzzled by your suggestion that your client owns unique rights in
      the mark WAVE, much less WAVE for sparkling beverages sold in a can with fruit on
      the label. The fact that your client had to re-file for NEW WAVE in an attempt to get
      past this prior registration is tantamount to an admission that your client believed that its
      addition of the term NEW created a sufficiently distinct commercial impression to render
      confusion unlikely. We assume the Examiner who approved your application for
      publication was influenced by the numerous coexisting third-party WAVE-formative
      marks for beverages (e.g., HAWAIIAN WAVE, SPARKLING WAVE, DRINK WAVE,
      JUICE WAVE, and many others).

   2. NEW WAVE vs OCEAN SPRAY WAVE

             Given the above, we assume that your client claims rights only in the word mark
      NEW WAVE. Your letter advises that your client was founded in 2016. Your client’s
      trademark application was filed June 21, 2017 (in the name of Wedge Water, LLC, not
      Wave Soda, LLC), and claims a first use date of January 10, 2017. We trust, therefore,
      that your client’s claimed rights in this mark do not predate 2017.

              Our client, on the other hand, owns a federal registration for OCEAN SPRAY
      WAVE, Reg. No. 4641901, for “Fruit juice and fruit juice drinks.” Our client’s rights
      under this registration date back to at least as early as 2013. Our client’s use of this mark
      on the sparking fruit juice products cited in your letter is clearly covered by this
      registration. As such, it is not correct for you to claim that this brand is “defunct.”
      Indeed, were these marks to be found confusingly similar, which is not conceded, our
      client would have priority. It is thus highly unlikely that a court would order our client to
      cease and desist use of its mark.

   3. Trade Dress

               Your letter also asserts a claim of trade dress infringement, but fails to articulate
      at all, much less with the required degree of specificity, the elements that you claim
      Case 1:21-cv-10669-MLW Document 1-1 Filed 04/22/21 Page 15 of 15

Andrew Levine, Esq
April 20, 2021
Page 3 of 3

      comprise this common law right. Without the benefit of knowing what you claim as
      trade dress, we have nevertheless compared the products as set forth in your letter. We
      can dismiss a white background as nondistinctive in the soft drink can category. Our
      client’s trade dress otherwise consists of the famous OCEAN SPRAY Wave Logo, a
      motif associated with our client for over 50 years, as part of the composite mark OCEAN
      SPRAY WAVE, as well as drawings of fruit which serve to describe and amplify the
      flavors of the products. Our client’s trade dress does not contain any imagery referencing
      a surfing or VW van motif, which your own letter emphasizes is a key element of your
      client’s branding. Nor are any of the nonwhite colors the same.

              Your letter also asserts that Ocean Spray has deliberately imitated your client’s
      trade dress. Our client advises that that is not the case. Accordingly, unless you have
      actual evidence of this to inform due diligence as to information and belief, we caution
      you against making such assertions in any public forum.

   4. Other Matters

              The comparison of advertising copy in your letter is also puzzling, as there is, in
      fact, no similarity whatsoever. Unless your client is asserting that it owns the entire
      trending category of sparkling fruit juice with a touch of caffeine, this aspect of your
      letter does not even merit a response.

              The comment of a distributor is neither persuasive nor relevant, as it reflects that
      he or she is obviously not confused.

              You letter also implies that you intend to seek a court order absent prompt and
      total capitulation by Ocean Spray. We are confident that no court would grant you a
      preliminary injunction given our client’s prior registered rights, which, along with the
      other issues we have raised here, would call into doubt your client’s chances of success
      on the merits. While Ocean Spray has no interest in litigating this matter, should you
      commence litigation, our client would be forced to counterclaim, at the very least, to
      cancel your client’s registration based on our client’s prior rights.

             In view of the above, we are unable to advise our client to accede to your
      overreaching demands.

              This letter is without prejudice to, and does not waive, any claims or defenses not
      asserted herein.
                                                      Sincerely,




                                                    Julia Anne Matheson
                                                    Janet F. Satterthwaite
